Marilyn Kelly, J.
(concurring in part and dissenting in part). I disagree with the majority’s conclusion that the statements of the child made to the physician were inadmissible hearsay based on the Supreme Court’s decision in People v LaLone, 432 Mich 103; 437 NW2d 611 (1989). LaLone involved the statements of a victim made to a psychologist. The fact that the witness was a psychologist rather than a physician was stressed by the Supreme Court. LaLone, pp 109-110.
In this case, the witness was a physician. He had found physical evidence of sexual abuse. The statements concerning the identity of the perpetrator were made in response to the doctor’s questions about the source of the child’s pain. The statements were reasonably necessary to diagnosis and treatment and should have been admitted. See People v Meeboer, 181 Mich App 365; 449 NW2d 124 (1989). Thus, I would conclude that the trial judge abused his discretion in refusing to admit the testimony of the physician. I would reverse and remand for another hearing.